United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Z., Appellant
and
FEDERAL EMERGENCY MANAGEMENT
ADMINISTRATION, Oklahoma City, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-531
Issued: May 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2006 appellant filed a timely appeal from a November 29, 2006 Office
of Workers’ Compensation Programs’ hearing representative decision and a May 12, 2006 merit
decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established that he sustained injuries to his face, head
and eyes in the performance of duty on February 2, 2006.
FACTUAL HISTORY
Appellant, a 63-year-old project manager, filed a traumatic injury claim on February 3,
2006 alleging that he injured his face, head and eyes on February 2, 2006 when a door struck him
in the face. He also alleged that his prescription glasses were damaged when the door hit him in
the face on February 2, 2006.

On April 7, 2006 the Office advised appellant that it required factual and medical
evidence to determine whether he was eligible for compensation benefits. The Office asked
appellant to submit a report from his treating physician containing a diagnosis of his condition
and an opinion as to whether his claimed condition was causally related to his federal
employment. The Office requested that appellant submit this evidence within 30 days.
Appellant did not respond.
By decision dated May 12, 2006, the Office denied the claim finding that appellant failed
to submit evidence in support of his claim. The Office determined that appellant failed to submit
medical evidence providing a diagnosis resulting from the February 2, 2006 work incident.
On May 25, 2006 appellant requested an oral hearing which was held on
September 13, 2006. He testified at the hearing that after his accident he received treatment for
his injuries at a medical clinic. Appellant stated that he paid $75.00 for this treatment. He also
related that he underwent an eye examination for a new eyeglass prescription and bought new
glasses. Appellant asserted that he was seeking reimbursement for the clinic treatment and the
new eyeglasses. He did not, however, submit any factual or medical evidence in support of his
claim.
By decision dated November 29, 2006, an Office hearing representative affirmed the
May 12, 2006 Office decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the

1

5 U.S.C. §§ 8101-8193.

2

Joe Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
The Act in pertinent part at section 8101(5) defines injury as follows: injury includes, in
addition to injury by accident, a disease proximately caused by the employment, and damage to
or destruction of medical braces, artificial limbs and other prosthetic devices which shall be
replaced or repaired, and such time lost while such device or appliance is being replaced or
repaired; except that eyeglasses and hearing aids would not be replaced, repaired or otherwise
compensated for, unless the damages or destruction is incident to a personal injury requiring
medical services.
ANALYSIS
In this case, it is uncontested that appellant experienced the employment incident at the
time, place and in the manner alleged. However, the question of whether an employment
incident caused a personal injury generally can be established only by medical evidence.6
Appellant has not submitted rationalized, probative medical evidence to establish that the
employment incident on February 2, 2006 caused any personal injury.
The Office advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant did not provide a diagnosis of his condition
or a medical opinion to sufficiently describe or explain the medical process through which the
February 2, 2006 work accident would have caused the claimed injury. Accordingly, as he has
failed to submit any probative medical evidence establishing that he sustained an injury in the
performance of duty, the Office properly denied appellant’s claim for compensation.
While appellant alleges that the incident in question necessitated that he purchase new
prescription glasses, he has not met his burden of proof in this regard. The Act states that
eyeglasses will not be replaced, repaired or otherwise compensated for, unless the damage or
destruction is incidental to a personal injury requiring medical services. Appellant has not
established that he sustained an injury as a result of the accepted incident and he has not
established that new prescription glasses were prescribed by a qualified physician.7
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof in establishing that
his claimed face, head and eye injuries were sustained in the performance of duty.

5

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee). For a definition of the term
“occupational disease or illness,” see 20 C.F.R. § 10.5(g).
6

John J. Carlone, supra note 4.

7

See Mary Patricia Birdsall, 9 ECAB 166 (1966). See also Isadore J. Berman, 16 ECAB 217 (1964).

3

ORDER
IT IS HEREBY ORDERED THAT the November 29 and May 12, 2006 decisions of
the Office of Workers’ Compensation Programs be affirmed.
Issued: May 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

